DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 5/24/2021.
2.	Claims 1-20 are pending in the application. Claims 1, 11, and 19 are independent claims.



Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 5/24/21 were filed after the mailing date of the application on 5/24/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,692,533 (hereinafter 533’). Although the claims at issue are not identical, they are not patentably distinct from each other. Both inventions are directed to a mobile device and a method for using an interface for adding video content to a storyline, the interface having one area for playing video, a second area for displaying representations of video clips from the storyline, and a third area for including a user interface element to record video content. The similarities of the two inventions are provided below in more detail.
In reference to independent claim 1, the claim recites the following:
	providing, on a mobile device, a storyline content user interface (UI) for adding video content to a storyline, the storyline content UI having a first area allowing video playback, a second area including visual representations of video clips of one or more storylines, and a third area including a first UI element to record video content (See claim 1 of the 533’ patent) providing, on a mobile device, a storyline content user interface (UI) for adding video content to a storyline, the storyline content UI having a first area including a media player, a second area including visual representations of video clips from the storyline, and a third area including a first UI element to record video content.
	in response to user activation of the first UI element, causing recording of a new video clip to be initiated (See claim 1 of the 533’ patent) in response to a user activation of the first UI element, initiating recording of a new video clip.
	determining that a duration of the new video clip satisfies a predetermined threshold (See claim 1 of the 533’ patent) in response to determining, that a duration of the new video clip has reached a predetermined threshold.
	creating, by a processing device, a visual representation of the new video clip (See claim 1 of the 533’ patent) creating, by a processing device, a visual representation of the new video clip to the second area.
	associating the new video clip with an additional storyline (See claim 1, 533’ patent) causing the new video clip to be associated with the storyline.
	adding the visual representation of the new video clip to the second area (See claim 1, of the 533’) adding the visual representation of the new video clip to the second area.
in response to a user selection of the visual representation of the new video clip in the second area of the storyline content UI, playing, in a predetermined order on the mobile device, the new video clip and at least one of the video clips having the visual representations in the second area (See claim 1, of the 533’ patent) in response to a user selection of the visual representation of the new video clip in the second area of the storyline content UI, playing the new video clip and at least one of the video clips from the storyline in a predetermined order in the first area of the storyline content UI. 
In reference to claims 2-10, the claims recite similar limitations and language found in claims 2-10 of the 533’ patent.
In reference to claims 11-18, the claims recite a system for carrying out similar limitations and language found in claims 1-8, respectively. Therefore, the claims are rejected under similar rationale.
In reference to claims 19-20, the claims recite a computer-readable medium for carrying out similar limitations and language found in claims 1 and 2. Therefore, the claims are rejected under similar rationale. 



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

7.	Claims 1, 3-5, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Talley (US 2015/0020170 A1) and Balabanovic et al (US 6,976,229 A1).
In reference to independent claim 1, Talley teaches:
	providing, on a mobile device, a storyline content user interface (UI) for adding video content to a storyline, the storyline content UI having a first area allowing video playback, a second area including visual representations of video clips of one or more storylines, and a third area including a first UI element to record video content (See Talley, para. 0008, 0107, 0115-0117, 0141-0143, figures 48-50) a mobile device with a user interface allowing a user to create new video content in an area, display a visual representation of said video content in a separate area through the review of prior recorded video content clips, and further provides a specific button illustrated in figure 48 (i.e. UI element) for recording video content. (See Talley, para. 0141-0142, 0173; figures 49 and 50, 66) a means of creating a visual representation of said video content for review and/or selection by a user within the application on the mobile device. The newly created and saved video story is associated with additional stories as is illustrated in figure 66 for review, selection, and/or editing a story.  
	in response to a user activation of the first UI element, causing recording of a new video clip to be initiated (See Talley, para. 0008, 0011, 0141-0143; and figure 47-48) a user can record personal historical information such as video content based upon at least a selection of a record button displayed on the mobile device.
	determining that a duration of the new video clip satisfies a predetermined threshold (See Talley, para. 0142) once the user has selected to create a video story, the user may begin recording for up to 10 minutes or other length as provided by the story application.
creating, by a processing device, a visual representation of the new video clip; associating the new video clip with an additional storyline (See Talley, para. 0141-0142, 0173; figures 49 and 50, 66) a means of creating a visual representation of said video content for review and/or selection by a user within the application on the mobile device. The newly created and saved video story is associated with additional stories as is illustrated in figure 66 for review, selection, and/or editing a story. Figure 37 also illustrates additional stories within a storyline  whereby a user generating a video story would include associating the video content with additional stories.
adding the visual representation of the new video clip to the second area (See Talley, para. 0141-0142, 0173; figures 49 and 50, 66) a means of creating a visual representation of said video content for review and/or selection by a user within the application on the mobile device. The newly created and saved video story is associated with additional stories in a second area as is illustrated in figure 66 for review, selection, and/or editing a story. Figure 37 also illustrates additional stories within a storyline  whereby a user generating a video story would include associating the video content with additional stories. Talley does not specifically disclose creating, by a processing device, a visual representation of the new video clip, and adding the visual representation of the new video clip to the second area.  However, Balabanovic discloses a multimedia storytelling system for with digital images (abstract; col. 1, lines 40-55).   Balabanovic teaches a visual interface which splits the screen into three general areas; a first area (fig. 1, 102) provides a graphical representation for browsing and navigating media objects such as photographs; three tracks of thumbnail images are displayed, and each story appears as a sequence of thumbnail  images (col. 4, lines 47-67); a second area (fig. 1, 103) displays a large image which represents a selected thumbnail of  a story or photograph currently being selected in the tracks in the first area (col. 6, lines 8-15); and a third area (fig. 1, 104) shows available audio narrations of the photograph currently displayed (col. 6, lines 16-28).  Balabanovic teaches a play button for playing audio clips (col. 8, lines 9-16); an add button for adding a currently displayed image to a 
in response to a user selection of the visual representation of the new video clip in the second area of the storyline content UI, playing, in a predetermined order on the mobile device, the new video clip and at least one of the video clips having the visual representations in the second area (See Tally, para. 0139-0142) A use may review and play stored video content in the second area of the story content UI. The reference fails to explicitly state playing the video content in a predetermined order on the mobile device, the new video clip and at least one of the video clips having the visual representations in the second area. 
The reference Balabanovic teaches (See Col. 5 and 7) a user can browse through stories and play back previously created stories. A user can further simultaneously view authored stories, view/navigate through photographs and view/create new stories. Thus, the reference discloses a means of viewing multiple multimedia formatted content based upon a selection of a user interface button. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the multimedia story playback methods of Tally which teach buttons for 
In reference to dependent claim 2, Talley teaches: 
Monitoring the duration of the new video clip being recorded; and limiting the duration of the new video clip and a duration of each subsequent video clip to the predetermined threshold (See Talley, para. 0142) once the user has selected to create a video story, the user may begin recording for up to 10 minutes or other length as provided by the story application.
In reference to dependent claim 3, Talley teaches:
	Stopping the recording of the new video clip in response to a user re-activation of the first UI element (See Talley, para 0142) Once finished, the user presses the record button again to stop the recording.
In reference to dependent claim 4, Talley teaches:
	Providing a second UI element to add the new video clip to the additional storyline (See Talley, figure 49 and para. 0142) a screen displayed with a specific ‘save’ button that allows for the saving of video files with additional video and multimedia stories.
In reference to dependent claim 5, Talley teaches:
	Providing a third UI element to add one or more additional users to the additional storyline; and causing an identifier of the additional storyline to be shared with the one or more additional users in response to a user activation of the third UI element, wherein sharing the identifier of the additional storyline allows the one or more additional users to contribute to the storyline (See Talley, para. 0013, 0109, 0115) the user is provided with the option to authorize dissemination of the story to authorized designees; the user can share a jointly created ebook (par. 0013).  When the user has a story to share, 
In reference to dependent claim 6, Talley teaches:
	Receiving a user request to share the additional storyline with one or more other users; and presenting information about the additional storyline to the one or more other users (See Talley, para 0013, 0109, 0115 and 0121) teaches the user is provided with the option to authorize dissemination of the story to authorized designees. The user can share a jointly created ebook.  When the user has a story to share, the user may access the system’s Share Story functionality and be directed to Share Story screen; the system will share the story per the user’s requirements.
In reference to dependent claim 8, Talley teaches:
	Wherein the predetermined order is an order in which the video clips were created (See Talley, para. 0173) The saved story will then appear in the user’s system home screen, as part of the user’s list of created stories. The date and time saved may appear proximate the title.
In reference to dependent claim 9, Talley teaches:
	Playing one or more of the video clips that were not previously viewed by the user (See Tally, para. 0139-0142) A use may review and play stored video content in the second area of the story content UI. The reference fails to explicitly state playing the video content in a predetermined order on the mobile device, the new video clip and at least one of the video clips having the visual representations in the second area. 
In reference to claims 11-16 and 18, the claims recite a system for carrying out similar limitations to those found in claims 1-6 and 8, respectively. Therefore, the claim is rejected under similar rationale. 
In reference to claims 19 and 20, the claims recite a computer readable medium for carrying out similar language to the method claims 1 and 2, respectively. Therefore, the claim is rejected under similar rationale.
Claim 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Talley, PGPub. 2015/0020170 in view of Balabanovic USPN 6,976,229 and further in view of Gobert et al., USPGPub. 2011/0194839.
In reference to dependent claim 7, Talley teaches:
	Wherein the storylines include one or more storylines of the user and one or more storylines of other users to which the user has subscribed (See Talley, para. 0141-0142, 0173; figures 49 and 50, 66) a means of creating a visual representation of said video content for review and/or selection by a user within the application on the mobile device. The newly created and saved video story is associated with additional stories as is illustrated in figure 66 for review, selection, and/or editing a story. Figure 37 also illustrates additional stories within a storyline  whereby a user generating a video story would include associating the video content with additional stories. The references to Talley in view of Balabanovic fail to explicitly teach presenting, to a user of the mobile device, a home screen UI including visual representations of storylines of the user and visual representations of additional storylines to which the user has subscribed.  However, Gobert (See para. 0007 and 0017) discloses a system and method provided for mass participation of movies.  Gobert teaches story lines may be provided to actors who are subscribers; the storyline may be provided via a website, web video, etc.; and the subscribers are enabled to suggest a specific story line and scenarios that may be subsequently provided to all of the storyline subscribers based on a collaborative process.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the references of Talley in view of Balabanovic which teach a method of providing a user interface for creating a story with the reference to Gobert which teaches displaying representations of storylines to subscribers since it would have provided an added benefit of convenience for a user collaborating with multiple stories to be able to select a representation of a story for editing or viewing.

In reference to dependent claim 10, Talley teaches:
	Providing, in an update UI, updates on the one or more storylines of the other users to which the user has subscribed (See Talley, para. 0141-0142, 0173; figures 49 and 50, 66) a means of creating a visual representation of said video content for review and/or selection by a user within the application on the mobile device. The newly created and saved video story is associated with additional stories as is illustrated in figure 66 for review, selection, and/or editing a story. Figure 37 also illustrates additional stories within a storyline  whereby a user generating a video story would include associating the video content with additional stories. The references to Talley in view of Balabanovic fail to explicitly teach providing, in an update UI, updates on the one or more storylines of the other users to which the user has subscribed.  However, Gobert (See para. 0007 and 0017) discloses a system and method provided for mass participation of movies.  Gobert teaches story lines may be provided to actors who are subscribers; the storyline may be provided via a website, web video, etc.; and the subscribers are enabled to suggest a specific story line and scenarios that may be subsequently provided to all of the storyline subscribers based on a collaborative process.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the references of Talley in view of Balabanovic which teach a method of providing a user interface for creating a story with the reference to Gobert which teaches displaying representations of storylines to subscribers since it would have provided an added benefit of convenience for a user collaborating with multiple stories to be able to select a representation of a story for editing or viewing.
In reference to dependent claim 17, the claim recites a system for carrying out similar steps to those found in the method dependent claim 7. Therefore, the claim is rejected under similar rationale. 



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/               Supervisory Patent Examiner, Art Unit 2178